EXAMINER’S COMMENT AND AMENDMENT 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response and Amendment
Applicant’s remarks and amendment submitted 3/24/2022 are acknowledged and fully considered. Applicant’s request to reconsider the election requirement based on the understanding that all drawing views show a single claimed design, shown in alternate states for ease of illustration and clarity of record, is found to be persuasive. In view of applicant’s remarks and the telephone interview held on 4/14/2022 with attorney Martin Geissler, the restriction requirement given in the Office action dated 11/24/2021 is withdrawn and the following examiner’s amendment is made to the specification, so to clearly describe the claim as shown in the drawing views. 

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Authorization for this examiner’s amendment was given in an interview with attorney Martin Geissler on 4/14/2022. The application has been amended as follows: 

Specification
Figure Descriptions / Feature Description
The descriptions of the views and the feature description have been amended to clearly and accurately describe the claim as shown and read as follows:

- - 1.1 Side perspective view
1.2 Font view
1.3 Front perspective view
2.1 Side perspective view
2.2 Rear perspective view
2.3 Front view
2.4 Front perspective view
3.1 Front view
3.2 Top perspective view
3.3 Bottom perspective view - - 

- - 1.1-1.3 show the Decorative Panel for Building with a portion of the front panel removed for ease of illustration, 2.1-2.4 show the Decorative Panel for Building with a portion of the front panel and substrate removed for ease of illustration and 3.1-3.3 show the Decorative Panel for Building with the complete front panel as claimed. The plants shown in the drawings are environmental and form no part of the claimed design. - - 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  4/14/2022